Title: To John Adams from John Trumbull, 28 January 1817
From: Trumbull, John
To: Adams, John


				
					Dear Sir
					Washington 28th. January 1817.
				
				Your letter of the 1st. of this Month was received by me here on the 6th. I will not attempt to express to you the feelings which were excited in my mind by its kind & approving Language—to have the approbation of the first benefactor & most eminent patriot of my Country gratifies my  proudest ambition.You also will be gratified to learn that in this instance Our Country has departed from those erroneous principles which have too generally governed Man kind in the application of the Arts.—& that by a Vote nearly unanimous in the Senate, and by a very large majority in the House of Representatives, the President is authorized to employ me in painting four Subjects chosen from the p illustrative of the great events of the Revolution to be placed in the Capitol:“of these the Declaration of Independance is one & the favorite.—this vote the others are to settled by the presidIt will be a high gratification It gives me the highest satisfaction to possess this opportunity of devoting the remainder of my time to an Object which has already occupied so much of it—& I hope I may possess health & time to accomplish it. what Talent I possess will be ardently devoted to the execution of a Work, which has So long occupied my mind, & which if well must bind my name to those great Events:—it is late—yet I hope time & health will be allowed me to complete it:—in the mean time it will be delightful during the work to renew the Scenes of my youth, in the Society of the greatest & best Men of My Country.—May you my dear Sir long enjoy health, & the veneration of your Countrymen. in the Memory of posterity you will always live. I am / Dr Sir with the warmest Respect & gratitude Your Oblig’d &
				
					J T
				
				
			